                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION


EQUALEN.WLOYMENTOPPORTUNITY                     )
COMMISSION,                                     )
                                                )
                    Plaintiff,                  )      Civil Action No. 5:18-cv-00165-D
                                                )
             v.                                 )      ORDERFORSTAY
                                                )      AND EXTENSIONS
PRUITTHEALTH- RALEIGH, LLC                      )
                                                )
             Defendant.                         )
_______________________________)

      Upon Motion of the Plaintiff and good cause appearing,

      IT IS HEREBY ORDERED that due to a lapse in appropriations for the EEOC at

midnight on December 21, 20 18, the litigation of this matter shall be STAYED until the

EEOC's funding is restored and all pending deadlines in this matter will be extended for

the same number of days as the EEOC's lapse in funding.

      SO ORDERED. This .3Ji day of December, 2018.




                                          United States District Judge
